t c memo united_states tax_court victor lesende and sara j lesende petitioners v commissioner of internal revenue respondent docket no filed date victor lesende and sara j lesende pro sese robert francis saal for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a so- called full disallowance--final determination respondent’s determination not to abate interest with respect to petitioners’ taxable years and we must decide whether respondent abused respondent’s discretion in determining in respondent’s determination not to abate under sec_6404 e interest with respect to petitioners’ taxable years and we hold that respondent did not findings_of_fact most of the facts have been stipulated and are so found petitioners resided in new jersey at the time they filed the petition respondent commenced an examination of petitioners’ taxable years and below is a chronology of the events that occurred during and after the examination of those taxable years date event audit appointment letter sent to petitioners to schedule an appointment on at respondent’s office in newark n j respondent’s newark office_audit appointment letter received by petitioners approximate petitioner sara j lesende ms lesende spoke with an examiner from respondent’s newark office newark examiner all section references are to the internal_revenue_code in effect at all relevant times manager from respondent’s newark office newark manager canceled appointment and transferred petitioners’ case to respondent’s office in mountainside n j respondent’s mountainside office 30-day_letter sent to petitioners petitioners’ case file received by respondent’s mountainside office_audit appointment letter sent to petitioners to schedule an appointment for at respondent’s mountainside office meeting held between ms lesende and an examiner from respondent’s mountainside office mountainside examiner mountainside examiner spoke with ms lesende to request additional information additional information received by mountainside examiner revised 30-day_letter sent to petitioners ms lesende spoke with a manager from respondent’s mountainside office mountainside manager revised 30-day_letter sent to petitioners petitioners’ attorney spoke with mountainside examiner to request more time to prepare a letter contesting the day letter mountainside examiner granted an extension to mountainside examiner spoke with petitioners’ attorney to discuss case mountainside manager called petitioners’ attorney and left message petitioners’ attorney spoke with mountainside examiner and mountainside manager to request that a notice_of_deficiency be issued mountainside examiner closed_case in preparation for issuance of notice_of_deficiency notice_of_deficiency issued to petitioners tax_court petition filed internal_revenue_service irs appeals_office appeals_office letter sent to petitioners acknowledging receipt of petitioners’ case file appeals_office letter sent to petitioners to schedule an appointment for hurricane sandy hit east coast and caused massive disruption appeals officer assigned to petitioners’ case appeals officer canceled appointment because of serious illness petitioners’ attorney met with appeals officer and resolved case decision entered in tax_court pursuant to the agreement of the parties respondent assessed petitioners’ tax and interest with respect to their taxable years and petitioners’ letter sent to irs cincinnati service_center to submit a claim_for_abatement of interest appeals_office letter sent to petitioners acknowledging receipt of petitioners’ claim_for_abatement of interest telephone conference held between petitioners and appeals_office appeals_office letter sent to petitioners indicating intent to deny petitioners’ claim_for_abatement of interest respondent’s determination issued to petitioners denying petitioners’ claim_for_abatement of interest we briefly highlight certain events shown above on date respondent issued a notice_of_deficiency notice to petitioners with respect to their taxable years and petitioners filed a petition with the court with respect to that notice and commenced the case at docket no 15581-12s we shall refer to the case at docket no 15581-12s as petitioners’ deficiency case on date the appeals_office sent a letter to petitioners in which that office scheduled an appointment for date to discuss petitioners’ deficiency case date appointment on date the appeals officer canceled the date appointment because the appeals officer was seriously ill at a time not established by the record the january appointment was rescheduled to date on date petitioners’ attorney met with the appeals officer and they reached a resolution of petitioners’ deficiency case pursuant to the agreement of the parties on date the court entered a decision with respect to petitioners’ deficiency case that decision provided pursuant to the agreement of the parties in this case it is ordered and decided that there are deficiencies in income_tax due from petitioners for the taxable years and in the amounts of dollar_figure and dollar_figure respectively that there are no additions to tax due from petitioners for the taxable years and under the provisions of sec_6651 and that there are no penalties due from petitioners for the taxable years and under the provisions of sec_6662 the following agreements between petitioners and respondent appeared below the signature of the judge who had presided over petitioners’ deficiency case it is hereby stipulated that the court may enter the foregoing decision in this case it is further stipulated that interest will accrue and be assessed as provided by law on the deficiencies due from petitioners it is further stipulated that effective upon the entry of this decision by the court petitioners waive the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiencies plus statutory interest until the decision of the tax_court becomes final on date respondent assessed petitioners’ tax as well as interest as provided by law thereon with respect to their taxable years and respondent’s assessment sometime after respondent’s assessment petitioners submitted to the appeals_office a claim_for_abatement of interest assessed with respect to petitioners’ taxable years and on date the appeals_office determined in respondent’s determination to disallow petitioners’ claim_for_abatement of interest opinion sec_6404 permits the commissioner of internal revenue commissioner to abate interest with respect to an unreasonable error or delay by an officer_or_employee of the commissioner resulting from a ministerial_act or a managerial act we review the commissioner’s failure to abate interest under sec_6404 for abuse_of_discretion see sec_6404 see also 113_tc_145 petitioners have the burden of establishing that respondent abused respondent’s discretion in determining in respondent’s determination not to abate under sec_6404 any interest with respect to their taxable years and see eg ibrahim v commissioner tcmemo_2011_215 wl at it is petitioners’ position that respondent abused respondent’s discretion by failing to abate any interest assessed with respect to petitioners’ taxable years and in support of their position petitioners argue that the transfer of petitioners’ case from respondent’s newark office to respondent’s mountainside office delayed their case by approximately a month petitioners do not explain why the transfer of their case from respondent’s newark office to respondent’s mountainside office gave rise to an unreasonable error or delay by an officer_or_employee of respondent resulting from a ministerial_act or a managerial act within the meaning of sec_6404 petitioners also argue that they suffered an error or delay because the newark examiner the newark manager and the mountainside examiner each gave petitioners a hard time petitioners do not explain why any actions taken by the newark examiner the newark manager or the mountainside examiner gave rise to an unreasonable error or delay by an officer_or_employee of respondent resulting from a ministerial_act or a managerial act within the meaning of sec_6404 petitioners further argue that they suffered an error or delay because the mountainside manager failed to discipline the mountainside examiner for giving petitioners a hard time petitioners do not explain why the mountainside manager’s failure to discipline the mountainside examiner gave rise to an unreasonable error or delay by an officer_or_employee of respondent resulting from a ministerial_act or a managerial act within the meaning of sec_6404 petitioners also argue that they suffered an error or delay because the mountainside examiner lost a document that ms lesende had provided to the examiner at their meeting on date that examiner had to request another copy of that document the day after that meeting and ms lesende had to provide another copy of that document to the examiner petitioners do not explain why the mountainside examiner’s loss of a document that ms lesende had provided to the examiner at their meeting on date and his request the next day for another copy of that lost document which ms lesende provided to him again gave rise to an unreasonable error or delay by an officer_or_employee of respondent resulting from a ministerial_act or a managerial act within the meaning of sec_6404 petitioners further argue that they suffered an error or delay because after the appeals officer canceled the date appointment as a result of his serious illness petitioners’ deficiency case was not reassigned to another appeals officer which caused petitioners to wait until date to meet with the appeals officer petitioners do not explain why the failure to reassign petitioners’ deficiency case to another appeals officer gave rise to an unreasonable error or delay by an officer_or_employee of respondent resulting from a ministerial_act or a managerial act within the meaning of sec_6404 for purposes of sec_6404 sec_301_6404-2 proced admin regs defines the terms managerial act and ministerial_act in pertinent part as follows b definitions -- managerial act --means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel ministerial_act --means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place on the record before us we find that petitioners have failed to carry their burden of establishing any unreasonable error or delay attributable to an officer_or_employee of respondent’s performing a ministerial_act or a managerial act within the meaning of sec_6404 that requires an abatement under sec_6404 of interest with respect to their taxable years and on that record we further find that respondent did not abuse respondent’s discretion in determining in respondent’s determination not to abate under sec_6404 any interest with respect to those taxable years we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
